Citation Nr: 0912683	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-15 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 1990 to June 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that continued 
a 10 percent rating for a cervical spine disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim for degenerative disc disease.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion only when it is deemed necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 
(1995).   

Remand is not required solely due to the passage of time.  
Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, it has 
been almost five years since the last VA examination.  In 
addition, where the Veteran claims a disability is worse than 
when originally rated, and the evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Olson v. Principi, 3 Vet. App. 480 (1992).  
In his May 2005 statement, the Veteran indicated that he 
continues to experience pain and stiffness when he turns his 
neck for long periods of time.  He stated that his stiffness 
and pain cause him to wake up at night and continue 
throughout the day.  He complained of problems when looking 
down for long periods of time when doing a task, such as 
writing a letter.  Furthermore, a December 2007 MRI report 
indicates that the Veteran complained of worsening cervical 
pain with side bending.  Thus, the Board finds that a new 
spine examination should be scheduled because the veteran has 
complained of worsening.

Additionally, when rating a spine disability, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 1 (2008).  A December 2007 MRI report 
indicates that the Veteran has right disc protrusions at C3-4 
and C4-5, and right posterior annular bulging at C5-6 with 
significant neural forminal narrowing and possible impingment 
on the exiting nerve roots.  Therefore, the Board finds that 
a neurological examination is also needed to determine the 
neurological residuals of the Veteran's service-connected 
disability, if any.

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case.  The consequences of failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran far an 
examination (to include orthopedic and 
neurological findings) to determine the 
current residuals of his degenerative disc 
disease of the cervical spine.  The claims 
folder should be reviewed by the examiner 
and the examination report should note 
that review.  Any indicated studies should 
be performed.  The examination report must 
provide complete rationale for all 
opinions and must address the following 
matters:  

(a)  Identify and describe in detail 
all residuals attributable to the 
Veteran's service-connected 
degenerative disc disease of the 
cervical spine;  

(b)  Report the range of motion 
measurements for the cervical spine 
in degrees;

(c)  Note any pain, weakened 
movement, excess movement, excess 
fatigability, or incoordination on 
movement.  Describe whether pain 
significantly limits functional 
ability during flare-ups or when the 
cervical spine is used repeatedly.  
If there is no pain, limitation of 
motion, excess movement, or 
limitation of function, that should 
be noted in the report.

(d)  Identify all neurological 
residuals relating to the Veteran's 
degenerative disc disease, if any.  
With regard to any neurological 
disability resulting from the 
service-connected degenerative disc 
disease, the specific nerve affected 
should be specified, together with 
the degree of paralysis.  To the 
extent the Veteran  has more than 
one cause for neurological symptoms, 
the examiner should, if possible, 
identify which symptoms are 
residuals of the degenerative disc 
disease, and which are the result of 
some other causation.

2.  Then, readjudicate the claim.  If any 
benefit sought is denied, issue a 
supplemental statement of the case.  Allow 
the appropriate time for response, then 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

